DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, 12-19, 25-27, 29, 30 and 32 and is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Zhao et al. (US 2019/0199221).
Claims 1 and 12; Zhao et al. disclose an apparatus comprising: a controller (not shown) operative to control switching (e.g. see figs 3 & 5) of a switched-capacitor 
Claims 2, 3 and 13-15; tapped secondary; fig. 2.
Claims 5, 8, 16, 17 and 19; first switches Q4/Q3, first cap (C2); second switches (Q1/Q2), second cap (C1); primary winding Lp.
Claim 6; Vin Q4, Q3, m2; Vin Q1, Q2, C, Lp.
Claims 7 and 18; first switch Q4, second switch Q3, third switch Q2, fourth switch Q1. Fig. 3: mode 1 = GH ON, GL OFF (e.g. Q4, Q1 - ON; Q2, Q3 - OFF). Mode 2 = GH OFF, GL ON (e.g. Q4, Q1 OFF, Q2, Q3 ON).
Claim 25; C1, C2 flying caps.
Claims 26 and 27; figs 3 and 5.
Claim 29; e.g. Q3 is between C2 @ m1 and Lp @ m2. Q1 is between C1 and Lp.
Claims 30 and 32; (figs 3 and 5); first switch Q4, second switch Q3, third switch Q2, fourth switch Q1. Fig. 3: mode 1 = GH ON, GL OFF (e.g. Q4, Q1 - ON; Q2, Q3 - OFF). Mode 2 = GH OFF, GL ON (e.g. Q4, Q1 OFF, Q2, Q3 ON).
Allowable Subject Matter
Claims 9, 10, 20-24, 28, 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0099311 Askarianabyaneh et al. disclose a bridgeless AC/DC converter with resonant paths; US 2019/0115842 Chen disclose a power converter with resonant paths; US 2018/0294732 Ye et al. disclose a power converter with plural resonant paths; US 9,831,787 Halberstadt et al. disclose a resonant power converter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/Primary Examiner, Art Unit 2896                               2/21/2022